1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    LAMARR BROWN,                               Case No. 2:15-cv-05079-RSWL
12                 Petitioner                     (GJS)

13            v.                                   ORDER ACCEPTING
14                                                 FINDINGS AND
      KIM HOLLAND, Warden CCI,                     RECOMMENDATIONS OF
15                 Respondent.                     UNITED STATES
                                                   MAGISTRATE JUDGE
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Petition [Dkt. 19], all documents filed and lodged in this action, and the Report and
19   Recommendation of United States Magistrate Judge (“Report”). The time for filing
20   Objections to the Report has passed, and no Objections have been filed.
21         Having completed its review, the Court accepts the findings and
22   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
23   the First Amended Petition is DENIED; and (2) Judgment shall be entered
24   dismissing this action with prejudice.
25
26   DATE: May 30, 2019                       /s/ RONALD S.W. LEW
27                                            RONALD S. W. LEW
                                              UNITED STATES DISTRICT JUDGE
28
